Citation Nr: 1210135	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-25 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial evaluation (rating) in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Margaret A. Matthews, M.S.W.


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2012 Board videoconference hearing from the RO in Boston, Massachusetts, before the undersigned Veterans Law Judge in Washington, DC.  A transcript is associated with the claims folder.

The Veteran was represented by Disabled American Veterans at the January 2012 Board hearing; however, in February 2012, the Board received a new VA Form 21-22a appointing a new representative (as listed on the title page).  There was no accompanying request for additional time to submit arguments or additional evidence in support of the Veteran's contentions.  Moreover, as the claim is being remanded for further development, the Veteran and his representative will have opportunity to respond and submit new arguments and/or evidence; therefore, the Veteran will not be prejudiced by the Board's actions herein.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board finds that VA's duty to assist includes affording the Veteran a new VA examination under the facts and circumstances of this case.

The last VA examination pertaining to the Veteran's PTSD was conducted in June 2008, nearly four years ago.  Since that time, the Veteran stated that he has had increased symptoms of suicidal ideations and nightmares.  He reported that he has not received treatment for his PTSD because he did not have insurance coverage and could not afford it; therefore, there are no current treatment records relating to the PTSD that would serve as competent medical evidence to determine the appropriate rating for the more recent period of rating on appeal.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In addition, the Veteran also testified at the 2012 Board hearing that he began drinking again or more often because he was having increased nightmares.  Therefore, a new VA examination, to include evaluation of whether alcoholism is secondary to service-connected PTSD, is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA PTSD or psychiatric disorders examination with a psychiatrist or psychologist to examine the severity of his service-connected PTSD, to include an opinion as to whether alcoholism was caused or aggravated by the PTSD.  The examiner should interview and examine the Veteran, conduct all indicated evaluations, studies, and tests deemed necessary, and offer a rationale for any opinion expressed.  The relevant documents in the claims file should be made available to the examiner for review of the medical history in conjunction with the examination.  

a.  First, the examiner should indicate the psychological symptoms and assess the current severity of the Veteran's PTSD, including by assignment of GAF score.    

b.  Next, the examiner should offer an opinion whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's alcoholism has been caused or aggravated by the Veteran's PTSD (including as a component or symptom of PTSD), or whether such causation or aggravation is unlikely (i.e., less than a 50-50 probability).  The examiner should provide an explanation for the opinion reached, and should specifically comment on the Veteran's testimony that he began drinking due to increased nightmares.

c.  If the examiner concludes that the Veteran's alcoholism was aggravated by his PTSD, the examiner should attempt to identify the baseline level of severity of the alcoholism before the onset of aggravation.  The examiner should provide an explanation for the opinion reached.  

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

f.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  When the development requested has been completed, review the case on the basis of the additional evidence.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


